DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed March 18, 2020, November 25, 2020, and February 24, 2021, August 10, 2021, February 22, 2022 and March 11, 2022 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on September 16, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-24 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. 2016/0126518 in view of Lee et al. 2003/0031924.
With respect to claim 1, PARK teaches a crosslinked polyolefin separator (crosslinked polyolefin separator; [0011]), which comprises silane-crosslinked polyolefin (silane grafted polyolefin; [0011]). 
However, PARK does not expressly disclose: a gel longer side length of 50 um or more in a number ranging from 0 to 3 per 1 m2 of the separator (claim 1); shows a standard deviation of absorbance ratio between the center of the separator and the side thereof ranging from 0.01 to 0.5, wherein the absorbance ratio is determined by I1090/12920 (x1000), 11090 means the 10absorbance at 1090cm-1 where the functional group of -Si-OCH3 derived from crosslinking is detected, and 12920 means the absorbance at 2920cm-1 where the characteristic peak of polyolefin before crosslinking is expressed (claim 1); the 15standard deviation of absorbance ratio between the center of the separator and the side thereof is 0.25-0.40 (claim 2); has a process capability index (Cp) of 1.3 or more, wherein the silane (Si) content in the 20separator is 700 ppm or more based on 100 parts by weight of the separator (claim 3); which satisfies the following [Formula 1] and [Formula 2] in a nail penetration test wherein a nail having a 52PCT/KR2019/009361 2019-07-26 temperature of 250°C or higher is dropped vertically: [Formula 1] b/a < 3.0 [Formula 2] 5c/(b-a) > 0.75 wherein a represents a diameter of nail used in the nail penetration test, b represents a diameter of separator lost after nail penetration in the nail penetration test, and c represents a length of pore-blocked region after nail penetration (claim 4); wherein b/a is 1.0-2.5, and c/(b-a) is 1.0 or more (claim 5). 
Lee teaches that it is well known in the art to employ a gel [0073] on silane grafted polyolefins [0065] (claim 1).
PARK and Lee are analogous art from the same field of endeavor, namely fabricating silane grafted polyolefins for lithium batteries.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the gel of Lee as a coating on the polyolefin silane crosslinked separator of PARK, in order to increase ion conductivity of the separator. The skilled artisan recognizes that enhanced ion conductivity improved power discharge from the cell. 
With respect to the gel having a longer side length of 50 pm or more in a number ranging from 0 to 3 per 1 m2 of the separator (claim 1); it would have been obvious in the separator of PARK in view of Lee, since such a modification would have involved a mere change in size of the separator component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	

With respect to the separator showing a standard deviation of absorbance ratio between the center of the separator and the side thereof ranging from 0.01 to 0.5, wherein the absorbance ratio is determined by I1090/12920 (x1000), 11090 means the 10absorbance at 1090cm-1 where the functional group of -Si-OCH3 derived from crosslinking is detected, and 12920 means the absorbance at 2920cm-1 where the characteristic peak of polyolefin before crosslinking is expressed (claim 1); would be obvious in PARK in view Lee, as “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the absorbance ratio is necessarily present. See also MPEP 2112.01.
With respect to the 15standard deviation of absorbance ratio between the center of the separator and the side thereof being  0.25-0.40 (claim 2); would be obvious in PARK in view Lee, as “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the absorbance ratio is necessarily present. See also MPEP 2112.01. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to the separator having a process capability index (Cp) of 1.3 or more, wherein the silane (Si) content in the 20separator is 700 ppm or more based on 100 parts by weight of the separator (claim 3); would be obvious in PARK in view Lee, as “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the process capability index (Cp) of 1.3 or more is necessarily present. See also MPEP 2112.01. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to the crosslinked polyolefin separator satisfying the following [Formula 1] and [Formula 2] in a nail penetration test wherein a nail having a 52PCT/KR2019/009361 2019-07-26 temperature of 250°C or higher is dropped vertically: [Formula 1] b/a < 3.0 [Formula 2] 5c/(b-a) > 0.75 wherein a represents a diameter of nail used in the nail penetration test, b represents a diameter of separator lost after nail penetration in the nail penetration test, and c represents a length of pore-blocked region after nail penetration (claim 4); would be obvious in PARK in view Lee, as “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the nail penetration test results are necessarily present. See also MPEP 2112.01. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to the b/a being 1.0-2.5, and c/(b-a) of 1.0 or more (claim 5) would be obvious in PARK in view Lee, as “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the nail penetration test results are necessarily present. See also MPEP 2112.01. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722